Citation Nr: 0519326
Decision Date: 07/13/05	Archive Date: 09/19/05

DOCKET NO. 02-17 638                        DATE JUL 15 2005


On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho

THE ISSUES

1. Entitlement to service connection for residuals of a body concussion related to a bomb blast.

2. Entitlement to service connection for hiatal hernia and gastroesophageal disease, including as secondary to post-traumatic stress disorder (PTSD).

3. Entitlement to service connection for bilateral hearing loss.

4. Entitlement to service connection for tinnitus.

5. Entitlement to service connection for vertigo.

6. Entitlement to service connection for bilateral light sensitivity.

7. Entitlement to service connection for PTSD.



REPRESENTATION

Appellant represented by: Veterans of Foreign Wars of the United States

ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel

INTRODUCTION

The veteran's active military service extended from February 1943 to November 1945.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2002 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.

The case was previously remanded by the Board in January 2004. The requested development was accomplished in part.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. V A will notify you if further action is required on your part.

REMAND

In January 2004, the Board directed the RO to ask the veteran for a statement describing his claimed stressors in service in sufficient detail as to dates, places, the names of organizations to which he was attached at the time of the event, the names of any individuals who witnessed the same events, or could verify his presence and his duty assignments. This information was to be sent to the United States Armed

- 2 



Services Center for Research of Unit Records (CRUR) (now the U.S. Armed Services Center for Unit Records Research (CURR)) for verification.

In February 2004, the RO sent the veteran a letter in accordance with the Veterans Claims Assistance Act of 2000 (VCAA). It asked him to submit sufficient detail in accordance with the remand instructions. In March 2004, the veteran responded. with a statement as to stressors. In an April 2005 supplemental statement of the case, the RO infonned the veteran that he had not submitted sufficient details to forward to CURR for verification, even though the RO had written and told him exactly what was needed.

The Board has reviewed the file and finds that there has apparently been a communications breakdown. The Board asked for sufficient detail and the RO asked for sufficient detail, but no one told the veteran what constituted sufficient detail. The Board finds that the veteran was not told exactly what he needed to substantiate his claim, as required by VCAA. Exactly what is needed is the first and last names of the people involved, particularly those killed. The veteran reported that two partners were killed. VA never told him that we need their names. Also, we need dates within a 60-day time period and locations with as much specificity as possible. It would be helpful if the veteran could identify the unit whose equipment he was repairing at the time of the event.

The Board's previous remand also provided that the veteran was to be afforded a VA examination to determine if he had vertigo related to any incident of service, to include heat stroke. There is no record of the requested examination being scheduled. The United States Court of Appeals for Veterans Claims (Court) has held that a remand by the Board confers on the veteran, as a matter of law, the right to compliance with the remand orders and that VA has a duty to ensure compliance with the terms of the remand. Stegall v. West, 11 Vet. App. 268,271 (1998). Consequently, this issue must be returned for examination of the veteran.

As the other disabilities at issue are claimed to be directly due to a bomb blast or, in the case of a hiatal hernia and gastrointestinal disease, secondary to PTSD that is alleged to be due to an in-service stressor, and this case is being remanded in part to

- 3 



determine if the veteran was engaged in combat (and thereby entitled to the benefit of a relaxed standard for proof of service incurrence of the claimed injuries found in 38 U.S.C.A. § 1154(b) (West 2002)), the Board must defer appellate review of said issues pending completion of the development requested in this remand. If it is determined that the veteran engaged in combat, he must be afforded appropriate VA examinations to determine if these remaining disabilities are linked to the presumed in-service bomb blast. See 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2004).

While the Board regrets the further delay, applicable law requires VA to inform the veteran of the evidence needed to substantiate his claims. That was not adequately done in this case. He must also be afforded an examination when it is necessary to make a decision on a claim. Id. Accordingly, the case must be returned to afford the veteran an opportunity to be examined and to substantiate his claims.

In view of the foregoing, this case is REMANDED to the RO for the following actions:

I. The RO must review the claims file and ensure that all VCAA notice obligations have been satisfied in accordance with the recent court decisions, as well as 38 U.S.C.A. §§ 5102,5103, and 5103A (West 2002), and any other applicable legal precedent. Specifically, the RO should consult the most recent guidance from CURR and tell the veteran exactly what information CURR requires to research a claim. This includes requesting the first and last names of the people involved, particularly those killed; dates within a 60-day time period; locations with as much specificity as possible; and the unit whose equipment he was repairing at the time of the event.

2. Upon receipt of the veteran's response, the RO is to undertake any and all further development action

- 4



indicated by the evidence of record concerning the veteran's claim for service connection fot PTSD. This should include a request to the CURR for records of the veteran's unit, with specific attention to any reference to participation in the D-Day invasion. The RO should then make a determination whether or not the veteran was engaged in combat. If not, they should make a determination if there is any credible supporting evidence that the veteran experienced the claimed stressors in service.

3. If and only if, the requested development results in a finding the veteran was engaged in combat with the enemy or confirmation of a stressor, then the RO should schedule the veteran for a VA psychiatric or PTSD examination for the purpose of determining whether such stressor alone is sufficient to account for a diagnosis of any ascertained PTSD. In determining whether or not the veteran has PTSD due to an inservice stressor, the examiner is hereby notified that only the verified history provided by the RO may be relied upon. If the examiner believes that PTSD is the appropriate diagnosis, she/he must specifically identify which in-service stressor(s) detailed in the RO's report is linked to the PTSD. The report of examination should include a rationale for all opinions expressed. The claims file and a copy of this REMAND should be made available to and be reviewed by the examiner prior to the examination. Any tests or studies which the examiner may deem appropriate should be done.

4. The veteran should be afforded a VA examination to determine if he has vertigo related to any incident of service, to include heat stroke. The claims folder should

- 5 



be made available to the examiner for review before the examination. The examiner is requested to opine whether it is at least as likely as not (50 percent or more likelihood) that the veteran's vertigo began during or is linked to any incident of service, to include heat stroke. If the question is too speculative to answer, the examiner should so indicate.

5. If, and only if, the RO determines that the veteran engaged in combat with the enemy and/or additional treatment records are obtained that show any of the remaining disabilities at issue proximate to service, the veteran should be afforded the appropriate examinations to determine if these remaining disabilities at issue began during or as the result of any incident of service, to include the alleged bomb blast. The claims folder should be made available to the examiner for review before the examination. The examiner is requested to opine whether it is at least as likely as not (50 percent or more likelihood) that the veteran's vertigo, hearing loss, tinnitus, bilateral light insensitivity, gastroesophageal disease, a hiatal hernia, or claimed residuals of a body concussion began during or is linked to any incident of service, to include the alleged bomb blast. If any question is too speculative to answer, the examiner should so indicate.

The examiner should also opine whether it is at least as likely as not that the veteran's current gastroesophageal reflux disease and hiatal hernia were caused or aggravated (worsening of underlying condition versus temporary flare-up of symptoms) by his PTSD.

- 6



6. Thereafter, the RO should readjudicate this claim in light of the evidence added to the record" since the last supplemental statement of the case (SSOC). If any benefit sought on appeal remains denied, the appellant and his representative should be provided a SSOC. An appropriate period of time should be allowed for response.

Subsequently, the case should be returned to the Board, if in order. The Board intimates no opinion as to the ultimate outcome of this case. The appellant need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the, matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).

R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2004).

- 7




